Case 9:18-cv-80311-RLR Document 273 Entered on FLSD Docket 08/01/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

                       Case No. 9:18-cv-80311-ROSENBERG/REINHART

  DIAMOND RESORTS INTERNATIONAL,
  INC., et al.,

         Plaintiffs,

  v.

  US CONSUMER ATTORNEYS, P.A., et al.,

        Defendants.
  ____________________________________________/


             NEWTON DEFENDANTS’ STATUS CONFERENCE REPORT
         The Newton Defendants submit this Status Conference Report in advance of the Court’s

  Case Management Conference scheduled for 2 p.m. on August 5, 2019 (the “Status Conference”).

  This case is designated for trial in March 2020. Plaintiffs commenced this action in March 2018,

  and then in a second amended complaint (“SAC”), they joined the Newton Defendants in

  December 2018. In light of the Court’s order granting leave to submit a Third Amended Complaint

  (“TAC”) (DE 270), the Newton Defendants respectfully raise three topics for discussion during

  the Status Conference.

         First, Plaintiffs did not simply reduce by two the number of plaintiffs from the SAC to the

  TAC.1 Plaintiffs’ TAC dropped three of the original four Diamond plaintiffs, and added a new

  plaintiff, Hawaii Collection Development, LLC (“Hawaii”). This maneuver has (at least) two


  1
    This and the other issues herein were to be addressed via a Response to Plaintiffs' Motion for
  Leave to File the TAC; however, the Court’s order granting that motion was issued prior to the
  time for filing the Response thereto.
                                                  1
Case 9:18-cv-80311-RLR Document 273 Entered on FLSD Docket 08/01/2019 Page 2 of 5



  important effects: (a) it requires the parties to start anew in regards to discovery concerning

  Hawaii; and (b) it requires the parties (or at least the Newton Defendants) to develop a new strategy

  in relation to approaching discovery in this case, as former parties and employees thereof may now

  need to be subpoenaed rather than deposed by way of notice of deposition, and an investigation

  into Hawaii will now have to commence. In addition, Plaintiffs may seek to argue that discovery

  obtained regarding the three Diamond plaintiffs it dropped is no longer relevant.

         As for Hawaii, Plaintiffs’ Motion for Leave to File the TAC omitted that this brand new

  plaintiff was being joined to this action. The TAC alleges little about Hawaii or how it is related

  to this action as only three paragraphs in the entire complaint identify it by name, none of which

  refer to any alleged false or misleading advertisements by any Newton Defendant published

  regarding Hawaii. See TAC at ¶¶ 2, 18-19 (the only paragraphs in the pleadings that refer Hawaii

  by name). It does not appear that this brand new plaintiff, which now for the first time asserts

  claims against the Newton Defendants, would benefit from any activity in this action. In that

  regard, the Court, in its Omnibus Order adopting the Amended Recommendation and Report,

  cautioned that this order is the law of case going forward in relation to the TAC. Putting aside the

  issue of whether the “law of the case” doctrine applies only to appellate decisions,2 because

  Hawaii, a new plaintiff, joined subsequent to the Court’s order, the parties would benefit from the

  Court’s guidance on whether, under applicable law, Hawaii should benefit from prior rulings

  having nothing to do with it. Additionally, the joinder of this new plaintiff, now, significantly

  impacts the Court’s Scheduling Order and the proceedings going forward. Consideration of these



  2
     Compare DE 270:6 (stating that the Omnibus Order represents the law of the case) with Schiavo
  ex rel. Schindler v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005) (“The [law of the case] doctrine
  operates to preclude courts from revisiting issues that were decided explicitly or by necessary
  implication in a prior appeal. Law of the case binds not only the trial court but this court as well.”
  (emphasis added; internal citation omitted)).
                                                    2
Case 9:18-cv-80311-RLR Document 273 Entered on FLSD Docket 08/01/2019 Page 3 of 5



  matters during the Status Conference should assist the Court and all parties move forward more

  efficiently.

          Second, in relation to the Lanham Act claim, the Diamond plaintiffs alleged that they were

  competitors with the Newton Defendants in the exit business. The Magistrate Judge relied upon

  those allegations in concluding that the plaintiffs’ Lanham Act claim was sufficiently pled. DE

  258 at pp. 12-13.3 Suddenly, the Diamond plaintiffs had a change of heart—they immediately

  sought to file the TAC as a means to delete, and did delete, all of their prior allegations that they

  compete with the Newton Defendants. They deleted these “competition allegations” only after two

  rounds of a motion to dismiss, and two reports issued by the Magistrate Judge; and once the Court

  relied on those allegations to the Diamond plaintiffs’ benefit, the plaintiffs systematically removed

  them from the TAC. It appears that this issue may have an impact on the Magistrate Judge’s

  decision because of his reliance on those allegations in arriving at his decision. See Exhibit A

  attached hereto for a true and correct copy of the comparison of the SAC and the TAC.

          The Diamond plaintiffs have placed into question the ruling on the motion to dismiss

  because, by way of the TAC, the Diamond plaintiffs substantially and materially redesigned

  portions of their case, not only by adding a new plaintiff and dropping three original plaintiffs, but

  by conceding that the Amended Report and Recommendation was, at least in part, based on

  plaintiffs’ allegation of competition, which now appears to have been a sham from the beginning.



  3
    Id. at p. 13 (“The existence of the Transitions® program is significant for another reason—it
  makes plausible the SAC’s allegation that Diamond and Defendants are competitors. The SAC
  alleges that both Diamond and Defendants sell a timeshare ‘exit’ service—the difference being
  that Diamond’s is legitimate. See ¶ 166 (‘The Newton Defendants are operating as competitors to
  Diamond. Once a Diamond Owner enters into an agreement with a Newton Defendant, the sole
  purpose of that agreement is to cause that Diamond Owner to withdraw his or her business from
  Diamond, effectively converting that individual from a Diamond Owner to a customer of the
  Defendant.’).”).


                                                    3
Case 9:18-cv-80311-RLR Document 273 Entered on FLSD Docket 08/01/2019 Page 4 of 5



         As mentioned, the TAC dropped three original Diamond plaintiffs, and the dismissal of

  parties would ordinarily be done by filing voluntary dismissals of those parties. It does not appear

  that the Diamond plaintiffs intend to file dismissals of those parties; however, the record in this

  case should not be obscured by the Diamond plaintiffs’ attempt to avoid creating a record of the

  nature of the departure of those three original Diamond plaintiffs.

         All parties would benefit from a discussion of these matters during the Status Conference.

         Third, the TAC continues to rely on an exhibit—a Consumer Guide by Newton, DE 272-

  8—that fully discloses to timeshare owners the adverse effect of not making payments. The

  Consumer Guide reads in relevant part:

         Generally, failing to pay your timeshare-related fees could result in collection
         efforts by your resort, which could damage your credit for years to come. You
         could receive interest and penalties on what you owe, and then the collection calls
         can start. If you still refuse to pay your bills, the resort may do anything to collect,
         including (in worse case scenarios) putting a lien on your personal property.
         Ultimately, the resort could foreclose on the timeshare — severely damaging your
         credit and impacting your financial future.

  DE 176-21 at p. 13 (emphases added). This point is raised for discussion at the Status Conference

  because the foregoing has not been squarely addressed in prior motion practice, but it will have an

  impact going forward at least in relation to the Lanham Act claim, and apparently it has an impact

  on the TAC because the language of the exhibit contradicts the Diamond plaintiffs’ allegation that

  the Newton Defendants harm timeshare owners by failing to disclose potential adverse effects of

  not making payments on timeshare contracts, and because that same exhibits cautions owners not

  to stop making payments until and unless they are advised by an attorney to do so.

         In conclusion, the foregoing issues are raised for discussion purposes at the August 5th

  Status Conference, and the Court’s input on these issues will provide useful insights to all parties

  and aid in the efficient management of this action going forward.

         Dated: August 1, 2019
                                                    4
Case 9:18-cv-80311-RLR Document 273 Entered on FLSD Docket 08/01/2019 Page 5 of 5




                               Respectfully submitted,

                               KOZYAK TROPIN & THROCKMORTON LLP
                               2525 Ponce de Leon Blvd., 9th Floor
                               Miami, Florida 33134
                               Tel.: (305) 372-1800
                               Fax.: (305) 372-3508

                               By: /s/ Javier A. Lopez
                                       Javier A. Lopez
                                       Fla. Bar No. 016727
                                       jal@kttlaw.com
                                       Dwayne A. Robinson
                                       Fla. Bar No. 0099976
                                       drobinson@kttlaw.com

                                      -and-

                                      Jeffrey Wittenberg
                                      WITTENBERG LAW APC
                                      jeffrey@wittenberglawyers.com
                                      401 Wilshire Boulevard, Floor 12
                                      Santa Monica, California 90401
                                      Phone: (310) 295-2010
                                      (Pro Hac Vice)


                                      -and-

                                      Ryan J. Clarkson
                                      CLARKSON LAW FIRM, P.C.
                                      rclarkson@clarksonlawfirm.com
                                      9255 Sunset Boulevard, Suite 804
                                      Los Angeles, California 90069
                                      Phone: (213) 788-4050
                                      Fax: (213) 788-4070
                                      (Pro Hac Vice)

                                      Attorneys for Defendants NEWTON GROUP
                                      TRANSFERS, LLC, THE NEWTON GROUP
                                      ESA, LLC, INTERVAL BROKER DIRECT,
                                      LLC, and NEWTON GROUP EXIT, LLC




                                         5
